In this workmen’s compensation case, the single member found that the employee was walking along a corridor in the school at which she was employed as a nurse when “she felt her heel going and . . . the heel felt as if it were sliding on something.” She fell and fractured her hip. The award of compensation was upheld by the reviewing board and by the decree of the Superior Court. The self-insurer appealed to this court. The fall was not caused by the physical or mental condition of the employee. This distinguishes the present case from Cinmino’s Case, 251 Mass. 158 (1925), and Rozek’s Case, 294 Mass. 205 (1936), upon which the self-insurer relies. The present case is governed in all essential respects by Rogers’s Case, 318 Mass. 308 (1945), and by Harlow’s Case, 345 Mass. 765 (1962). See also Caswell’s Case, 305 Mass. 500, 503 (1940), and Baran’s Case, 336 Mass. 342, 344 (1957). The decree is affirmed. Costs of this appeal are to be determined by a single justice of this court.

So ordered.